Name: Commission Regulation (EEC) No 1315/93 of 28 May 1993 laying down detailed implementing rules for potato starch falling within CN code 1108 13 00 of Council Regulation (EEC) No 3834/90 reducing, for 1993, the levies on certain agricultural products originating in the developing countries
 Type: Regulation
 Subject Matter: economic conditions;  trade policy;  plant product;  foodstuff
 Date Published: nan

 29 . 5 . 93 Official Journal of the European Communities No L 132/71 COMMISSION REGULATION (EEC) No 1315/93 of 28 May 1993 laying down detailed implementing rules for potato starch (ailing within CN code 1108 13 00 of Council Regulation (EEC) No 3834/90 reducing, for 1993, the levies on certain agricultural products originating in the developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), as last amended by Regulation (EEC) No 1509/92 (2), and in particular Article 3 thereof, should not be valid after 31 December of the year of issue ; Whereas sound management of the arrangement demands that, notwithstanding Article 12 of Commission Regula ­ tion (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (8), as last amended by Regulation (EEC) No 3570/92 (9), the security for import licences issued under the arrangement be set at ECU 25 per tonne ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 1738/92 (4), and in particular Article 12 (2) thereof, HAS ADOPTED THIS REGULATION : Article 1 Potato starch falling within CN code 1108 13 00 and originating in developing countries shall qualify for the arrangements set out in Article 1 of Regulation (EEC) No 3834/90 in accordance with the provisions of this Regulation . Whereas Council Regulation (EEC) No 3917/92 (5), extended into 1993 the arrangements under Regulation (EEC) No 3834/90 for a reduction in the import levy on potato starch falling within CN code 1108 13 00 up to a fixed amount of 50 tonnes per year ; Whereas detailed rules for the application of that Regula ­ tion should be laid down ; whereas provision should be made where licences for importation as part of the said fixed amount are issued following a review period and subject, if necessary, to a standard percentage reduction of the quantities applied for ; Whereas the origin of the products must be guaranteed by requiring submission of a document issued by the origi ­ nating country before the licence can be issued ; Whereas the information to be shown on applications and licences should be specified, notwithstanding Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (% as last amended by Regulation (EEC) No 2101 /92 f) ; whereas, however, given the period of application of Regulation (EEC) No 3917/92, licences Article 2 To be admissible, the licence application must be accom ­ panied by the original of the Generalized System of Prefe ­ rences (GSP) certificate of origin Form A issued by the competent authorities of the country in question. Article 3 1 . Applications for import licences relating to the fixed quantity under Regulation (EEC) No 3834/90 may be lodged with the competent authorities of any Member State on the first working day of the week before 1 p.m. Brussels time. They must be for a quantity not exceeding 10 tonnes. (') OJ No L 370, 31 . 12. 1990, p. 121 . 0 OJ No L 159, 12. 6. 1992, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 180, 1 . 7. 1992, p. 1 . O OJ No L 396, 31 . 12. 1992, p. 1 . f) OJ No L 331 , 2. 12. 1988, p. 1 . f) OJ No L 210, 25. 7. 1992, p. 18 . (8) OJ No L 94, 7. 4. 1989, p . 13 . 0 OJ No L 362, 11 . 12 . 1992, p . 51 . 29 . 5 . 93No L 132/72 Official Journal of the European Communities Produit SPG, rÃ ¨glement (CEE) n ° 1315/93, Prodotto SPG, regolamento (CEE) n . 1315/93, APS-produkt, Verordening (EEG) nr. 1315/93, Produto SPG, Regulamento (CEE) n? 1315/93 ; (b) in box 8 , the country of origin of the product. The licence requires importation from that country. The licence shall also carry, in box 24, one of the follo ­ wing entries : ExacciÃ ³n reguladora reducida un 50 %, NedsÃ ¦ttelse af importafgiften med 50 %, 2. Member States shall transmit import licence applica ­ tions to the Commission by telex or by telefax by 6 p.m. Brussels time on the day on which they are lodged. The notification shall be made separately from that of other applications for cereal import licences. 3 . The following Friday the Commission shall decide to what extent licence applications are to be accepted and shall notify the Member States by telex. 4. On receiving such notification from the Commis ­ sion, the Member States may issue import licences. Notwithstanding Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 , the validity of the licence shall commence on the day of its issue. The validity of import licences may not, however, extend beyond 31 December of the year of issue. 5. Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88, the quantity released for free circulation may not exceed the amount shown in boxes 17 and 18 of the import licence . To this end, the figure '0' shall be entered in box 19 of the licence. Article 4 If the product is to be imported at the reduced levy rate under Article 1 ( 1 ) of Regulation (EEC) No 3834/90, the import licence application and the licence must show : (a) in box 20, one of the following entries : ErmÃ ¤Ã igung der AbschÃ ¶pfung um 50 %, Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ Ã ¼Ã µÃ ¹Ã Ã ¼Ã µÃ ½Ã · Ã ºÃ ±Ã Ã ¬ 50%, 50 % levy reduction, PrÃ ©lÃ ¨vement rÃ ©duit de 50 %, Prelievo ridotto del 50 % , Met 50 % verlaagde heffing, Direito nivelador reduzido de 50 % . Article 5 , Notwithstanding Article 12 (a) and (b) of Regulation (EEC) No 891 /89 , the amount of the security for import licences under this Regulation shall be ECU 25 per tonne. I Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Producto SPG, Reglamento (CEE) n ° 1315/93 , GPO-produkt, forordning (E0F) nr. 1315/93, APS-Erzeugnis, Verordnung (EWG) Nr. 1315/93, IIpoÃ ¯Ã ³v Em, KavovioixÃ ³g (EOK) api-9 . 1315/93, GPS-Product, Regulation (EEC) No 1315/93, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1993. For the Commission Rene STEICHEN Member of the Commission